Citation Nr: 1546969	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  12-27 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether the reduction in compensation from 30 percent to 20 percent for the Veteran's service-connected cervical spine disability was proper.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel








INTRODUCTION

The Veteran served on active duty from February 1984 to July 2004.  The Veteran died in March 2014 and the appellant is his surviving spouse, who was properly substituted as the claimant in April 2015. 

This matter comes on appeal before the Board of Veterans' Appeals  (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDING OF FACT

On October 24, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204  (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105  (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

By correspondence dated October 24, 2014, the appellant provided formal notice that she wished to withdraw the appeal of the reduction in the evaluation of the Veteran's cervical spine disability.  Thus, the appellant has withdrawn the appeal and there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the reduction in compensation from 30 percent to 20 percent for the Veteran's service-connected cervical spine disability is dismissed.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


